September 30, 2013 Ave Maria Mutual Funds (a series of Schwartz Investment Trust) Supplement to the Ave Maria Mutual Funds Prospectus and Statement of Additional Information, both Dated May 1, 2013 Ave Maria Growth Fund Effective September 27, 2013, the Board of Trustees has terminated the Sub-Advisory Agreement by and among Schwartz Investment Trust (the “Trust”), Schwartz Investment Counsel, Inc. (the “Adviser”) and JLB & Associates, Inc. (the “Sub-Adviser”) as it relates to the Ave Maria Growth Fund (the “Growth Fund”).As of that date, all references to the Sub-Adviser, James L. Bashaw, CFA and Christopher R. Szydlowski, CFA, in the Prospectus and SAI are deleted. Pursuant to the terms of the Investment Management Agreement between the Trust and the Adviser, dated April 30, 2003 and last amended May 1, 2012 (the “Investment Management Agreement”), the Adviser has assumed all portfolio management responsibilities on behalf of the Growth Fund.The Investment Management Agreement was last approved by the Board of Trustees for a one year period in February 2013.Accordingly, the disclosure in the section Management of the Fund - Portfolio Managers in the Risk/Return Summary on page 10and Portfolio Managers in Operation of the Funds on pages 57-58 is revised as follows: RISK/RETURN SUMMARY AVE MARIA GROWTH FUND Portfolio Managers George P. Schwartz, CFA, President and Chief Investment Officer of the Adviser, is co-portfolio manager of the Fund and has acted in this capacity since September 30, 2013. Richard L. Platte, Jr., CFA, Executive Vice President and Secretary of the Adviser, is co-portfolio manager of the Fund and has acted in this capacity since September 30, 2013. OPERATION OF THE FUNDS George P. Schwartz, CFA, co-portfolio manager of the Ave Maria Catholic Values Fund, Ave Maria Growth Fund and the Ave Maria Rising Dividend Fund, has been President and Chief Investment Officer of the Adviser for more than 30 years. Richard L. Platte, Jr., CFA, co-portfolio manager of the Ave Maria Growth Fund, Ave Maria Bond Fund and Ave Maria Rising Dividend Fund, joined the Adviser in 1987 and currently serves as Executive Vice President and Secretary. (continued on the next page) Ave Maria Bond Fund Effective September 27, 2013, Brandon S. Scheitler, serves as a co-portfolio manager of the Ave Maria Bond Fund.Accordingly, the disclosure in the section Management of the Fund - Portfolio Manager in the Risk/Return Summary on page 35and Portfolio Managers in Operation of the Funds on pages 57-58 is revised as follows: RISK/RETURN SUMMARY AVE MARIA BOND FUND Portfolio Managers Richard L. Platte, Jr., CFA, Executive Vice President and Secretary of the Adviser, is co-portfolio manager of the Fund.Prior to September 30, 2013, he acted as the sole portfolio manager for the Fund since its inception in May 2003. Brandon S. Scheitler, MBA, Fixed-Income Analyst and Head Trader of the Adviser, is co-portfolio manager of the Fund and has acted in this capacity since September 30, 2013. OPERATION OF THE FUNDS PORTFOLIO MANAGERS Brandon S. Scheitler, MBA, co-portfolio manager of the Ave Maria Bond Fund, joined the Adviser in 2007 and currently serves as Fixed-Income Analyst and Head Trader. (The following prospectus supplement was filed with the Securities and Exchange Commission on June 28, 2013) Effective July 1, 2013, the Board of Trustees has terminated the Shareholder Servicing Plan (the “Plan”) as it relates to the Ave Maria Bond Fund (the “Bond Fund”).Shareholders of the Bond Fund will no longer be assessed service fees pursuant to the Plan.Although historical information regarding service fees incurred by the Bond Fund pursuant to the Plan will remain in the prospectus and statement of additional information, all other discussion of the Plan as it relates to the Bond Fund is removed in its entirety. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
